DEATH BENEFIT AGREEMENT

Gregory N. Nelson

THIS AGREEMENT, effective January 17, 2005, between Nalco Company (hereinafter
“Nalco”), a corporation organized and existing under the laws of Delaware, and
Gregory N. Nelson name (hereinafter “Executive”).

WHEREAS, the Executive is employed by Nalco as a corporate officer; and

WHEREAS, in consideration of Executive’s future services to Nalco, Nalco will
agree to pay to the Executive or the Executive’s designees certain benefits in
accordance with the provisions and conditions hereinafter set forth; and

NOW, THEREFORE, for value received and in consideration of the mutual covenants
contained herein, the parties covenant and agree as follows:

ARTICLE I

DEATH BENEFIT

If the termination of the Executive’s employment is on account of the
Executive’s death during employment with Nalco while eligible under this
Agreement, Nalco will pay a benefit under this Agreement, in an amount equal to
Two Hundred Percent (200%) of the Executive’s base annual salary as of the date
of the Executive’s last day of work, to such beneficiary or beneficiaries as the
Executive may have designated by filing with Nalco a notice in writing in a form
attached hereto as Exhibit A.

If the Executive dies at any time after retirement (meaning he qualifies for
retiree health and welfare benefits i.e. - has ten or more years of service with
Nalco after age 45), and before reaching 62 years of age, with this Agreement
having been in effect at the time of such qualification, Nalco will pay a
benefit under this Agreement in an amount equal to Two Hundred Percent (200%) of
the Executive’s base annual salary as of the date of the Executive’s last day of
work, to such beneficiary or beneficiaries as the Executive may have designated
by filing with Nalco a notice in writing in a form attached hereto as Exhibit A.

If the Executive dies at any time after retirement from employment (as defined
in the preceding paragraph) with Nalco and after reaching 62 years of age, with
this Agreement having been in effect at the time of retirement, Nalco will pay a
benefit under this Agreement in an amount equal to Three Hundred Percent (300%)
of the Executive’s base annual salary as of the date of the Executive’s last day
of work, to such beneficiary or beneficiaries as the Executive may have
designated by filing a notice in writing in a form attached hereto as Exhibit A.

In the absence of any such designation of beneficiaries, such benefit which is
payable will be paid to the Executive’s estate. Such benefit which is payable
will be paid by Nalco in a lump sum within thirty (30) days following the date
of Executive’s death, or within thirty (30) days following the settlement date
with the insurance company if a policy is taken out by Nalco, whichever is
later. If the termination of the Executive’s employment is on account of any
occurrence or circumstances other than the Executive’s death or retirement after
qualifying for retiree health and welfare benefits, no benefit will be payable
under this Agreement.

 

--------------------------------------------------------------------------------



ARTICLE II

MISCELLANEOUS PROVISIONS

2.1 Satisfaction of Claim

The Executive agrees that the Executive’s rights and interests under this
Agreement, and rights and interests under this Agreement of any persons taking
under or through the Executive, will be completely satisfied upon compliance by
Nalco with the provisions of this Agreement.

2.2 Amendments/Entire Agreement

This Agreement may be altered, amended or revoked only by a written instrument
signed by Nalco and the Executive. This Agreement represents the entire
agreement of the parties with respect to the subject matter hereof.

2.3 Governing Law

This Agreement will be governed by the laws of the State of Illinois.

2.4 Non-Assignable Rights

It is agreed that neither the Executive nor the Executive’s spouse, nor other
beneficiary, will have any right to commute, sell, assign, transfer or otherwise
convey the right to receive any payments hereunder without having the written
consent of Nalco to do so. Such payments and the right thereto are expressly
declared to be non-assignable and non-transferable.

2.5 No Contract of Employment Created

This Agreement will not be deemed to constitute a contract of employment between
the parties hereto, nor will any provision hereof restrict the right of Nalco to
discharge the Executive, or restrict the right of the Executive to terminate the
Executive’s employment.

2.6 Non-Secured Promise

2.6.1 The rights of the Executive under this Agreement and of any beneficiary of
the Executive will be solely those of an unsecured creditor of the Corporation.
Any insurance policy or any other asset acquired or held by Nalco in connection
with the liabilities assumed by it hereunder, will not be deemed to be held
under any trust for the benefit of the Executive or the Executive’s
beneficiaries or to be security for the performance of the obligations of Nalco,
but will be, and remain, a general, unpledged, unrestricted asset of Nalco.

2.6.2 The benefits under this Agreement will be paid by Nalco from its general
assets. To cover all or part of its potential liabilities under the plan, Nalco
may, but need not, purchase life insurance policies on the life of the
Executive, but the Executive will not have any preferred claim against the
policies or any beneficial ownership in the policies under this Agreement. Nalco
makes no representation that it will use any life insurance policies acquired by
it and insuring the life of the Executive only to provide benefits under this
Agreement or that any such policies will, in any way, represent security for the
payment of the benefits provided for in this Agreement. An Executive’s right to
a benefit under this Agreement will not, except as may be provided for in
paragraph 2.7, be limited or governed in any way by the amount of insurance
proceeds received by Nalco.

 

--------------------------------------------------------------------------------



2.7 Limitations on Benefits

2.7.1 If Nalco does deem it appropriate to insure all or any part of its
obligation, in accordance with Section 2.6.2 Nalco will so notify the Executive.
The Executive agrees to take whatever actions may be necessary to enable Nalco
to timely apply for and acquire such insurance and to fulfill the requirements
of the insurance company relative to the insurance thereof.

2.7.2 If the Executive is required by this Agreement to submit information to
the insurance company and if the Executive has made a material misrepresentation
in an application for any insurance that is used to insure its obligations under
this Agreement, and if as a result of that material misrepresentation the
insurance company is not required to pay all or any part of the benefit provided
under that insurance, the Executive’s right to a benefit under this Agreement
will be reduced by the amount of the benefit that is not paid by the insurance
company because of such material misrepresentation.

2.7.3 No benefit will be payable under this Agreement if the Executive dies by
suicide within two years after the effective date of this Agreement. No increase
in the amount of any benefit provided in this Agreement will be payable under
this Agreement if the Executive dies by suicide within two years after the
effective date of such increase.

2.8 Administrator

Nalco’s Employee Benefit Plan Administration Committee (EBPAC) will be the
Administrator under this Agreement. EBPAC may authorize or designate a person or
group of persons to fulfill the responsibilities of EBPAC as Administrator. The
Administrator (or designee(s)) may employ others to render advice with regard to
its responsibilities under this Agreement.

2.9 Claims Procedure

2.9.1 Filing Claims. Any insured, beneficiary or other individual (hereinafter
“Claimant”) entitled to benefits under the Agreement will file a claim request
with the Administrator. The Administrator will, upon written request of a
Claimant, make available copies of any claim forms or instructions or advise the
Claimant where such forms or instructions may be obtained. The Administrator
shall notify Claimant in writing of its decision within thirty (30) days of its
receipt of Claimant’s claim request. If the Administrator fails to notify
Claimant of its decision with such thirty (30) day period, the claim shall be
deemed denied upon the expiration of the thirty (30) day period.

2.9.2 Review Procedure. Within thirty (30) days after receipt of a denial of a
claim (or within thirty (30) days after date of deemed denial) a Claimant may
file a written request for review with the Administrator. The Administrator will
then make available copies of any pertinent forms or instructions or advise
Claimant where such forms or instructions may be obtained.

EBPAC (or its designee(s)) will have the sole responsibility for the review of
any denied claim and will take all steps appropriate in the light of its
findings. EBPAC shall notify Claimant, in writing, of its decision on appeal
within thirty (30) days following receipt of Claimant’s written request for
review of the denied claim.

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals, Nalco
by its duly authorized officer, on the day and year first written above.

--------------------------------------------------------------------------------



Executive

 

/S/ Gregory N. Nelson

Gregory N. Nelson

Nalco Company

/S/ Stephen N. Landsman



--------------------------------------------------------------------------------